Roe, J.
(dissenting)—I dissent. Under Pixton v. Silva, 13 Wn. App. 205, 534 P.2d 135 (1975), it is clear that, for an option to be exercised by optionees husband and wife, both should sign the instrument exercising the option. Defendant attorney in this case had only the husband sign. A prudent lawyer would not have so acted and failure to follow the law was negligence. Even the clients suggested that both should sign, but defendant ignored that good lay advice.
Although it is true that it may have been possible in this case for the husband and wife by litigation to enforce the exercise of the option because of subsequent activities, nevertheless, this extra effort and perilous position was caused by defendant attorney.
When the trial judge dismissed the first action based on the attorney's fáilure to have the wife sign, that established a prima facie case of actionable negligence against the attorney whose duty it was to draw proper instruments for his clients. Presumably, that judgment, from which no appeal was taken, was and remains correct. The attempt at *638readjudication by a subsequent trial judge of the judgment of the prior judge is not legally binding and cannot affect that prior judgment. I do not believe that the attorney should be excused for a possibly erroneous ruling of the first trial because he offered to appeal that decision without charge. He did not offer to pay the cost of the verbatim report or other expenses incident to the appeal. If the attorney had acted according to established case law, plaintiffs would never have been put in a position of having to decide to invest in an appeal. The clients may well have lost confidence in their then attorney's judgment since, because of it, they were in a difficult legal position which could have been easily avoided if only their own advice had been taken.
The simple fact is that if the defendant attorney had conducted his business as the law clearly indicates it should have been done, and as his clients, who were alerted to this situation, asked him to do, the judge at the first trial would not have ruled as he did. Under Hansen v. Wightman, 14 Wn. App. 78, 538 P.2d 1238 (1975), I would hold that the negligence of the lawyer was the proximate cause of damage to the clients, and the judgment should be reversed.
Reconsideration denied August 11, 1980.
Review denied by Supreme Court October 24, 1980.